Citation Nr: 0720239	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-16 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

What evaluation is warranted for degenerative disc disease of 
the lumbar spine from December 21, 2003?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
degenerative disc disease of the lumbar spine and assigned a 
10 percent disability rating effective December 21, 2003.  
Thereafter, the veteran's claims file was transferred to the 
RO in Manchester, New Hampshire.


FINDINGS OF FACT

1.  Since December 21, 2003, degenerative disc disease of the 
lumbar spine has not been manifested by an intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.

2.  Since December 21, 2003, degenerative disc disease of the 
lumbar spine has not been manifested by medical evidence that 
forward thoracolumbar flexion is limited to 60 degrees or 
less; or, that the combined range of thoracolumbar motion is 
limited to 120 degrees or less; or, that the service 
connected disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  


CONCLUSION OF LAW

Since December 21, 2003, the criteria for a rating in excess 
of 10 percent for degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, 4.71a, 
Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in an April 2004 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
After notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

Background

A VA pre-discharge examination dated November 2003 showed 
that the veteran had a normal gait, and a full range of 
motion of the spine without local tenderness.  There was pain 
with left lateral bending and extension.  X-rays showed mild 
disc space narrowing at L4-5.  The diagnosis showed mild 
degenerative disc disease, lumbar spine.

VA treatment records dated February 2003 to May 2004 show 
complaints of low back pain and spasm.  The veteran reported 
a dull aching pain which was fairly constant for the past 
three years.  He denied paresthesia and radiculopathy.  
Examination showed tenderness and spasm of the left 
paraspinal muscles at L3-L4.  There was negative straight leg 
raising.  There was negative heel/toe walk and heel drop.  
Deep tendon reflexes were brisk and equal bilaterally with 
toes down.  The veteran was noted in May 2004 to be obese, 
and examiners urged that he lose weight.

At a June 2004 VA examination, the veteran reported constant 
lower thoracic/upper lumbar pain and stiffness.  He denied 
radiating pain.  Twisting or bending movements reportedly 
exacerbated his pain.  He denied numbness, weakness, bowel or 
bladder incontinence; and he walked unaided.  He had no 
numbness, tingling, or weakness in the lower extremities.  He 
wore a back brace on occasion.  He was not unsteady on his 
feet.  If he walked more than one mile he reportedly 
experienced low back pain.  He reportedly had some difficulty 
going from lying to sitting which exacerbated his back pain.  
After driving long distances, his low back became stiff.  He 
had no difficulty with his activities of daily living.  The 
veteran reportedly was out of work but was enrolled in a 
program of vocational rehabilitation.  He was working as a 
mechanic, but bending and lifting reportedly hurt his back.  

Examination revealed a normal gait.  Posture and standing 
revealed increased lordosis exacerbated by abdominal obesity.  
Inspection of the back revealed no scoliosis or increased 
kyphosis.  Palpation revealed some tenderness at the lower 
thoracic/upper lumbar region in the paraspinal muscles.  
There was no pain on palpation of the spinous processes.  
Range of motion of the back was to 65 degrees of flexion with 
mild pain, 25 degrees of extension with no pain, and lateral 
flexion to 27 degrees to the right and 25 degrees to the left 
with pain.  Rotation was to 20 degrees to the right and 25 
degrees to the left with pain.  Straight leg raise seated and 
supine was negative.  Sensation in the lower extremities to 
vibration was intact.  Strength in the lower extremities was 
5/5 symmetrical.  Patellar and deep tendon reflexes were 2+ 
and symmetrical.  X-rays of the lumbar spine revealed no 
abnormalities.  The diagnosis included throacolumbar strain; 
no radiculopathy, no radiological evidence of degenerative 
disc disease.  

In an addendum, the examiner noted there was evidence of 
painful motion, but no evidence of weakness, fatigability, 
incoordination, or instability on examination.  There was no 
evidence that painful motion significantly limited his 
functional ability and with repeated use, there was no 
increase of the pain or decrease in terms of the range of 
motion.

A June 2004 VA physical therapy consultation noted no gross 
abnormalities throughout the lumbar region including the 
paraspinals, spinous processes and posterior superior iliac 
spine areas bilaterally.  Reflexes were 2+ bilaterally at the 
Achilles and patella.  The lower extremities were grossly 
intact to light touch throughout.  It was noted that the 
veteran did not relate sensory changes, tingling, or numbness 
throughout the torso or four extremities.  The bilateral 
lower extremities were grossly 5/5 throughout.  Trunk/torso 
strength was grossly within full limits as evidenced by the 
veteran's ability to perform sit to supine, supine to sit, 
sit to stand, and standing trunk flexion.  

Bilateral lower extremities were grossly within full limits.  
Trunk flexion, fingertips were nine inches from the floor.  
Lateral trunk flexion right and left measured equally 24 
inches fingertips to the floor.  

There were no gross asymmetries noted unilaterally with no 
noted trunk shift from midline in a lateral direction.  Upper 
trunk rotation to the right was noted from a superior to 
inferior view and from a side perspective obvious forward 
flexed head and shoulder posture was evident both sitting and 
standing.  

The physical therapy assessment noted no neurological 
signs/symptoms clinically or subjectively.  Muscle strength 
was well within full limits and no tonal/muscular atrophy was 
noted to produce unilateral asymmetries.  The examiner opined 
that the veteran's subjective complaints appeared greater 
than objective findings.  The examiner indicated that 
increased weight could certainly exacerbate the veteran's 
complaints and weight loss was recommended. 



Criteria and analysis

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2006).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran was granted service connection for his 
degenerative disc disease of the lumbar spine by a January 
2004 rating decision and assigned a 10 percent disability 
evaluation effective December 21, 2003.  The veteran contends 
that his disability is more severe than reflected in the 10 
percent rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

The criteria under Diagnostic Code 5243, pertaining to 
intervertebral disc syndrome (IVDS) direct that IVDS be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of the chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  A 20 percent disability rating for 
intervetebral disc syndrome is warranted with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  38 C.F.R. § 
4.71a (2006).

Explanatory notes explain that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that require 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  Further, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Neurologic disabilities are to be evaluated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

The criteria for rating diseases and injuries of the spine 
provide with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is limited to 60 degrees or less; or, the 
combined range of motion of the thoracolumbar spine is 
limited to 120 degrees or less; or, that the disorder is 
manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  38 
C.F.R. § 4.71a, Plate V.

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the spine 
or under the formula for rating IVDS based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this case, at no time since December 21, 2003, has the 
veteran shown lumbar symptoms to be of such a nature or 
severity or to result in such functional limitations as to 
warrant a schedular evaluation in excess of the assigned 10 
percent rating.  The June 2004 VA examination showed range of 
lumbar flexion to 65 degrees flexion with mild pain, and to 
25 degrees of extension with no pain.  Lateral flexion to the 
right was to 27 degrees and to 25 degrees to the left with 
pain.  Rotation was to 20 degrees to the right and 25 degrees 
to the left with pain.  

When the degenerative disc disease of the lumbar spine is 
evaluated under the rating criteria, no more than a 10 
percent rating is warranted.  The medical evidence does not 
show that the veteran had forward flexion of the 
thoracolumbar spine limited to 60 degrees or less; or, the 
combined range of motion of the thoracolumbar spine was 
limited to 120 degrees or less; or, that the service 
connected disability was manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  There is no evidence that the disorder 
causes incapacitating episodes as that term is defined by 
regulation.  

An addendum to the VA Examination indicated there was 
evidence of painful motion, but no evidence of weakness, 
fatigability, incoordination, or instability.  There was no 
evidence that the painful motion significantly limited the 
veteran's functional ability and with repeated use, there was 
no increase of the pain or decrease in terms of the range of 
motion.  Accordingly, there is no evidentiary basis for a 
higher rating under DeLuca.

There is no competent evidence of radiculopathy associated 
with the service connected disorder.  Therefore, a separate 
evaluation for neurological manifestations is not be in 
order.

Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for degenerative disc 
disease of the lumbar spine from December 21, 2003 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


